DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on December 01, 2021. Claims 5-6 and 14-15 are canceled. Claims 1-4, 7-13, and 16-20 are pending and hereby examined.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-4 and 7-10 are a method; claims 11-13 and 16-19 are a system; and claim 20 is a non-transitory CRM. Thus, each claim 1-4, 7-13, and 16-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."


	(I) An abstract idea as recited per claims 1, 11, and 20 (taking recitation of claim 1 as representative as claims 11 and 20 recite substantially similar subject matter) is as follows: receiving a set of user metadata for a plurality of users, the user metadata comprising one or more of user ... history, purchase history, term usage history, social ... posts and actions, or location information; 
- based on the set of user metadata, identifying, via a ... model, a subset of the users having an affinity for purchasing ... home-entertainment content, wherein the affinity is above a threshold level; 
- providing an indication of the subset of users having the affinity above the threshold level; and
- identifying, via a second [...] model, an electronic sell-through (EST) subset from among the subset of users, the EST subset having an EST affinity for [...] home entertainment content, wherein the EST affinity is above an EST affinity threshold level,
	wherein, for the second [...] model, a first user who had completed an EST transaction corresponding to particular primary content is assigned a first value of a binary parameter, and a second user who had not completed an EST transaction corresponding to the particular primary content is assigned a second value of the binary parameter different from the first value, and 
	wherein the second user being assigned the second value had completed a rental transaction corresponding to the particular primary content.
	Further, dependent claims 2-4, 7-10, 12-13, and 16-19 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For instance claims 2-4, 7, 10, 12-13, 16, and 19 further describe that models utilized are plurality of FFM models and are utilized to process or encode user purchases such as EST or paid downloads and rentals using binary values (e.g. true/false, yes/no, etc.) using values such as 1 and 0, of those users who have affinity for digital entertainment content that exceeds a threshold level. Further claims 8-9 (similarly claims 17-18) describe comparing (to a predetermined value) and organizing a subset .
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For instance, see claims 1, 11, 10, and 19-20. Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. For instance, see claims 1-4, 7-9, 11-13, 16-18, and 20 which make use of one or more models to evaluate users' data to target subset of users having a certain affinity score/threshold for certain types of purchase transaction.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-4, 7-13, and 16-20 at least are online sources of data such as browsing history, social media posts and actions, etc., digital content (or digital environment) (see claims 1, 11, and 20); and machine learning models (see claims 1, 2, 4, 11, 13, and 20). Remaining claims either do not recite any additional elements (in which case note prong analysis as set forth above) or recite an additional element that has already been noted above.
	The additional elements are simply utilized as generic tools to implement the abstract idea as a plan to identify and target a group of users who have affinity for digital home-entertainment content and have carried out certain types of transaction e.g. EST, rental, etc. as "apply it" instructions, see MPEP 2106.05(f), by collecting/receiving user data (see at least as-filed spec. para. [0112]), analyzing/evaluating said user data via machine learning models (claimed at a high level of generality), and outputting result (for instance identify a group of users who conducted a particular type of transaction e.g. EST or download, and/or provide a Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]. 
	The controller (see claim 11) and a non-transitory CRM (per claim 20) merely execute or comprise the "apply it" instructions (see as-filed spec. paras. [0030]; [0110]) on sent/received data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), i.e. executing instructions on insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(g)). Thus, the process or idea is generally linked or applied to a field of use (e.g. "machine learning" which is claimed at a high level of generality and is merely being utilized as "apply it" instruction to evaluate user data) and intended to be merely carried out in a technical environment (e.g. network based communication environment e.g. Internet) such as collecting data via a network and analyzing data via one or more machine learning models executed as "apply it" instructions by a generic processor/controller to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
Under step 2B, per MPEP 2106.05, as it applies to claims 1-4, 7-13, and 16-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment and/or associate or is generally linked with a technical field, namely machine learning, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular field of use and a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here request for an advertisement is being sent over a network]; and
similarly here user's data is received and based on analysis targeted promotions are to be transmitted over a network and past user interactions are utilized for predicting future user interaction or outcome].
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
1.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of machine learning as follows: 

	i) Chandramouli, Patent: US 8,442,683 note para. [0005]-[0007] and [0029]-[0033]; (ii) Lee, Pub. No.: US 2002/0107926 note para. [0020]; (iii) Kwok, Pub. No.: US 2002/0150295 note para. [0015]; (iv) Teller, Pub. No.: US 2004/0133081 [0236]-[0238]; (v) Agrawal and Srikant Patent No.: US 6546389 note "As recognized herein, the primary task of data mining is the development of models about aggregated data. Accordingly, the present invention understands that it is possible to develop accurate models without access to precise information in individual data records."; (vi) Deshpande et al., Pub. No.: US 2015/0134413 [0046] Using the target and input features, in step F3 of FIG. 1, a plurality of forecasting models are built for a product or a product category, a location, and a time window.  A plurality of forecasting models can be built using existing machine learning based methods and/or time-series forecasting methods, and using the standard training-testing-validation methods. In an exemplary embodiment, only the highest quality models with high quality (high accuracy, precision, recall, etc.) are retained.; [0078] The processing system forecasting engine 202 can also include a forecasting model building engine 224 and a forecast calculation engine 226. In the model building stage, target and input features based on a customer or a customer segment's past data are used to train, test, and validate different types of forecasting models using machine learning and/or time series forecasting based approaches.  Individual models are retained depending on the performance.  The output of plurality of these retained models can then be fused into a single model 228.  The fusion can be based on a rule-based approach or by assigning weights to individual model and combining those using ranking or combination techniques." (vii) Wei et al., Pub. No.: US 2015/0235260 [0080] Then, analysis module 532 may determine one or more predefined model(s) 546 based on event data 538 and the one or more targeting criteria. For example, analysis module 532 may use training and testing subsets of this information to 


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 1, 3, 7, 11-12, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Zwol et al. (Pub. No.: US 2018/0124444) referred to hereinafter as Van, in view of Mehanian et al. (Patent No.: US 11,042,898) referred to hereinafter as Mehanian.
	As per claims 1, 11, and 20, Van discloses
- as per claim 1, Van discloses a method for providing secondary content, related to primary content, for targeted transmission, the method comprising (see [0017]): 
- as per claim 11, Van discloses a system for providing secondary content, related to primary content, for targeted transmission, the system comprising one or more controllers configured to (see [0017]; [0020]-[0022]):
- as per claim 20, Van discloses a machine-readable non-transitory medium having stored thereon machine- executable instructions for providing secondary content, related to primary content, for targeted transmission, the instructions comprising (see [0017]; [0058]):
- as per claim limitations of claims 1, 11, and 20, 
(a) Van discloses receiving a set of user metadata for a plurality of users, the user metadata comprising one or more of user browsing history, purchase history, term usage history, social media posts and actions, or location information (see Fig. 3 and its associated description; [0034] note "the media item metadata 330 may also include information describing or characterizing which catalog of a plurality of catalogs each user may access and/or a media item groups with which a user is associated in some degree. Associated groups of users and/or groups of media items may be identified by the media system server 300 from the media item metadata 330."; [0035] note "User activity data 332 is representative of one or more log files and/or databases in 

(b) Van discloses based on the set of user metadata, identifying, via a machine learning model, a subset of the users having an affinity for purchasing digital home-entertainment content, wherein the affinity is above a threshold level (see [0015] note "For example, while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc."; [0032]; [0046] note "the rankings 600 may be determined based on the likelihood of users to view a promoted media item, like "The New Show." The probabilities may be determined by the presentation engine 340 of FIG. 3 based on information about the users and information about the promoted media item. For example, an initial likelihood may be determined based on the descriptors ("cars" and "action") associated with the promoted media 
 
(c) Van discloses providing an indication of the subset of users having the affinity above the threshold level (see [0046]; [0049]; [0050]; [0051] note "The model 704 may be an adaptive model that uses collected user activity data to adjust one or both of the thresholds 604, thereby adjusting the percentage of users to whom promotional elements will be presented."); and

(d) Van discloses identifying [...] an electronic sell-through (EST) [...] the EST subset having an EST affinity for digital home-entertainment content, wherein the EST affinity is above an EST affinity threshold level (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc."; [0046] likelihood of users to view a promoted media item, like "The New Show." The probabilities may be determined by the presentation engine 340 of FIG. 3 based on information about the users and information about the promoted media item. For example, an initial likelihood may be determined based on the descriptors ("cars" and "action") associated with the promoted media item ("The New Show"). This may provide the media system server 110 with an initial rough prediction. The users may be separated into multiple groups 602, collectively, depending on their probability of consuming the promoted media item. In the depicted embodiment, three groups of users are illustrated. Other embodiments may include more or fewer groups. These 3 groups (first group 602A, second group 602B, and third group 602C) may be determined based on two thresholds 604A and 604B. The upper threshold 604A may separate a target group (first group 602A) from a reach group (second group 602B). The target group 602A represents a group that is very likely to view the particular media item when it becomes available. For example, the target group 602B may be defined as the group of users having a probability of consuming the media item that exceeds 75%, which would then be the upper threshold 604A. The upper threshold 604A may be lower or higher in some other embodiments."; [0047]-[0049]; [0065]). 
	(d*) Van suggests using plurality of models, see [0034]; [0049]-[0054], however in view of compact prosecution the Examiner has relied on Mehanian to particularly teach a second model that is to identify subset of user conducting a transaction, i.e. Van expressly does not teach identifying, via a second machine learning model, [... transaction type] subset from among the subset of users, [...].
	Mehanian teaches further comprising: identifying, via a second machine learning model, [... transaction type] subset from among the subset of users, [...] (see Figs. 5-6 and 10-12, and col 16 line 6-43; col 17 lines 17-40; col 20 lines 1-18).  
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invent to modify one or more of models in Van in view of Mehanian's teachings pertaining to training a particular type of second model, namely purchase model. Motivation to modify would be to utilize predict what type of offer such as rental, download, purchase, see Van paras. [0015] and [0051], and would have the highest likelihood of user action or acceptance based on a second model trained to identify and predict one or more user's purchase probability for a subset of users, see at least Mehanian col 20 lines 1-60 and/or and/or col 21 lines 1-5.
	(d1) Van  discloses [...] EST [...] type transaction (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc.").
	(d1*) Van suggests using plurality of models and plurality of transaction types, see [0015]; [0034]; [0049]-[0054], however Van expressly does not teach wherein, for the second machine learning model, a first user who had completed an [... particular type of] transaction corresponding to particular primary content is assigned a first value of a binary parameter, and a second user who had not completed an EST transaction corresponding to the particular primary content is assigned a second value of the binary parameter different from the first value.
	Mehanian teaches wherein, for the second machine learning model, a first user who had completed an [... particular type of] transaction corresponding to particular primary content is 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Van in view of Mehanian's teachings by combining the foregoing suggestions of Van (multiple machine learning models, different types of transaction, and subsets of users target based on thresholds) and Mehanian (identify and encode subset of users that conducted purchase transaction a second machine learning model). Motivation to modify would be to utilize such user response (to purchase and/or non-purchase behavior data set) and encode them in models as user feedback to continuously update or refine the one or more models such that offer(s) having the highest probability of user acceptance or action can be presented to one or more users, see at least Mehanian col 13 lines 19-53 and/or col 21 lines 1-5, which could be of any consumption type transaction such as rental, purchase, download, etc., see at least Van [0015] and [0051].
	(d2) Van discloses [...] rental [...] type transaction (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc.").
	(d2*) Van suggests using plurality of models and plurality of transaction types, see [0015]; [0034]; [0049]-[0054], however Van expressly does not teach wherein the second user being assigned the second value had completed a [... particular type of] transaction corresponding to the particular primary content.
Mehanian teaches wherein the second user being assigned the second value had completed a [... particular type of] transaction corresponding to the particular primary content (see col 13 lines 36-41; see col 16 lines 6-18).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Van in view of Mehanian's teachings by combining the foregoing suggestions of Van (multiple machine learning models, different types of transaction, and subsets of users target based on thresholds) and Mehanian (identify and encode subset of users that conducted purchase transaction a second machine learning model). Motivation to modify would be to utilize such user response (to purchase and/or non-purchase behavior data set) and encode them in models as user feedback to continuously update or refine the one or more models such that offer(s) having the highest probability of user acceptance or action can be presented to one or more users, see at least Mehanian col 13 lines 19-53 and/or col 21 lines 1-5, which could be of any consumption type transaction such as rental, purchase, download, etc., see at least Van [0015] and [0051].
	As per claims 3 and 12, Van discloses the claim limitations of claims 1 and 11 respectively. Van discloses providing an indication of the EST subset of users having the EST affinity above the EST affinity threshold level (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc."; [0046] note "the rankings 600 may be determined based on the likelihood of users to view a promoted media item, like "The New Show." The probabilities may be determined by the presentation engine 340 of FIG. 3 based on information about the users and 
	As per claims 7 and 16, Van in view of Mehanian teaches the claim limitations of claims 5 and 14 respectively. Van suggests, see [0053], however Van expressly does not teach wherein the first value is equal to 1, and the second value is equal to 0.
	Mehanian teaches wherein the first value is equal to 1, and the second value is equal to 0 (see col 16 lines 6-18). 
	Therefore (as it applies to claims 5-7 and 14-16) it would be obvious to a before the effective filing date of the invention to modify Van in view of Mehanian's teachings pertaining to encoding user responses or clicks as feedback in binary form. Motivation to modify would be to utilize such user response (to purchase and/or non-purchase behavior data set) and encode them in models as user feedback to continuously update or refine the one or more models such that .

4.	Claim 2, 4, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van, in view of Mehanian, in view of Juan et al. (NPL: Field-aware Factorization Machines, publicly available September 15-19, 2016) referred to hereinafter as Juan.
	As per claim 2, Van in view of Mehanian teaches the claim limitations of claim 1. Van suggests using plurality of models, see [0034]; [0049]-[0054], however Van in view of Mehanian expressly does not teach wherein the machine learning model comprises a field- aware factorization machine (FFM) model. 
	However, Juan teaches wherein the machine learning model comprises a field- aware factorization machine (FFM) model (see Abstract and Introduction sections on pages 1-2 of 8; and section 4.6 Comparison on More Data Sets on pages 6-7 of 8).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invent to modify Van in view of Juan's teachings pertaining to FFMs. Motivation to modify would be to utilize a particular type of model over the others as it would outperform other models depending on type of data sets, see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8. Under a different KSR rationale this would entail substituting a set of known models, for instance regression or tree-based - see at least Van para. [0054], with another set of models, for instance FFMs -see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8, for performing predictive analytics one or more desired fields-features.
As per claims 4 and 13, Van in view of Mehanian teaches the claim limitations of claims 3 and 12 respectively. Van suggests using plurality of models, see [0034]; [0049]-[0054], Juan also suggests using plurality of models, see section 4.1 Experiment Settings page 4 of 8, however Van in view of  Mehanian expressly does not teach wherein the machine learning model and the second machine learning model each comprises a field-aware factorization machine (FFM) model. 
	However, Juan teaches wherein the machine learning model and the second machine learning model each comprises a field-aware factorization machine (FFM) model (see Abstract and Introduction sections on pages 1-2 of 8; and section 4.6 Comparison on More Data Sets on pages 6-7 of 8).
	Therefore it would be obvious to a before the effective filing date of the invent to modify Van in view of Juan further in view of Browning's teachings pertaining to adding user to user segments based on factors such as size and TF-IDF. Motivation to modify would be to utilize a particular type of model over the others as it would outperform other models depending on type of data sets, see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8. Under a different KSR rationale this would entail substituting a set of known models, for instance regression or tree-based - see at least Van para. [0054], with another set of models, for instance FFMs -see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8, for performing predictive analytics one or more desired fields-features.
5.	Claims 8-9 and 17-18 and  are rejected under 35 U.S.C. 103(a) as being unpatentable over Van, in view of Mehanian, in view of Browning et al. (Pub. No: US 2015/0142888) referred to hereinafter as Browning.
As per claims 8 and 17, Van in view of Mehanian teaches the claim limitations of claims 3 and 12 respectively. Van discloses [...] EST [...] type transaction (see (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc."). 
	However Van in view of Mehanian expressly does not teach determining whether a size of the EST subset of users below a particular size threshold; and upon determining that the size of the EST subset of users is below the particular size threshold, adding one or more additional users to the EST subset of users. Browning teaches determining whether a size of the EST subset of users below a particular size threshold; and upon determining that the size of the EST subset of users is below the particular size threshold, adding one or more additional users to the EST subset of users (see [0153]; [0250]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invent to modify Van in view Mehanian and Juan further in view of Browning's teachings pertaining to adding user to user segments based on factors such as size and TF-IDF. Motivation would be to identify using TF-IDF techniques such that similar user's based on term frequency can be identified for user segmentation, see at least Browning [0035]-[0037], and also adding users to a user segment or cluster that falls below a threshold that a minimum number of user is maintained such that it provides value to whom the user segment is provided, see at least Browning [0153] and [0250].
	As per claims 9 and 18, Van in view of Mehanian, and Browning teaches the claim limitations of claims 8 and 17 respectively. Van discloses [...] EST [...] type transaction (see Van in view of Mehanian expressly does not teach wherein adding the one or more additional users to the ... subset of users comprises employing term frequency-inverse document frequency (TF-IDF) techniques. Browning teaches wherein adding the one or more additional users to the ... subset of users comprises employing term frequency-inverse document frequency (TF-IDF) techniques (see [0035]-[0037]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invent to modify Van in view Mehanian and Juan further in view of Browning's teachings pertaining to adding user to user segments based on factors such as size and TF-IDF. Motivation would be to identify using TF-IDF techniques such that similar user's based on term frequency can be identified for user segmentation, see at least Browning [0035]-[0037], and also adding users to a user segment or cluster that falls below a threshold that a minimum number of user is maintained such that it provides value to whom the user segment is provided, see at least Browning [0153] and [0250].
6.	Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van, in view of Mehanian, in view of Snodgrass (Pub. No: US 2014/0089033) referred to hereinafter as Snodgrass.
As per claims 10 and 19, Van in view of Mehanian teaches the claim limitations of claims 3 and 12 respectively. Van discloses further comprising providing secondary content for the targeted transmission to each user of the EST subset of users, wherein the secondary content comprises advertisement content (see [0015; [0051]).  Van in view of Mehanian expressly does not teach [...] soliciting EST purchase of the primary content. Snodgrass teaches [...] soliciting EST purchase of the primary content (see [00170] note "offers may be presented to the consumer in accordance with several different "flavors" and/or formats. For example, the OMS of the present invention supports both rental and Electronic Sell Through (EST) offers (with an ultraviolet variation).")
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invent to modify Van in view Mehanian and Juan further in view of Snodgrass's teachings pertaining to presenting offers or ads in association with particular type of transaction. Motivation to modify would be to present offers with different "flavors" and/or formats such as EST, subscription, pre-order, etc., see at least Snodgrass [0170].
Response to Remarks
7.	As per “Rejections Under 35 U.S.C. 101” the Applicant fails to particularly argue step 2A. The Applicant only appears to argue step 2B as follows:
“Applicant respectfully submits that features of the amended claims meet the above consideration.
For example -- as amended herein, independent claim 1 recites features including:
... identifying, via a second machine learning model, an electronic sell-through
(EST) subset from among the subset of users, the EST subset having an
EST affinity for digital home-entertainment content, wherein the EST affinity is
above an EST affinity threshold level,
wherein, for the second machine learning model, a first user who had
completed an EST transaction corresponding to particular primary content is assigned a first value of a binary parameter, and a second user who had not
completed an EST transaction corresponding to the particular primary content is
assigned a second value of the binary parameter different from the first value, and
wherein the second user being assigned the second value had completed a

As will be explained in more detail with respect to the rejections under 35 U.S.C. 102 and
103, the noted features are neither disclosed in nor suggested by the art cited in those rejections.
The failure of the cited art to disclose or suggest the noted features supports Applicant's position that the features are not well-understood, routine or conventional activity in the field.
Furthermore, Applicant has studied the disclosures cited in the Berkheimer analysis as set forth on page 9 of the Office Action. Applicant respectfully submits that the disclosures cited in the
Berkheimer analysis also do not disclose or suggest the noted features.
For example, the cited disclosures do not disclose or suggest a binary parameter having:
• a first value assigned to a first user who had completed an EST transaction
corresponding to particular primary content; and
• a second value assigned to a second user who had not completed an EST transaction
corresponding to the particular primary content, but had completed a rental transaction
corresponding to the particular primary content.

Because the identified features are not well-understood, routine and conventional, Applicant respectfully submits that independent claim 1 recites additional features that amount to significantly more than an abstract idea.
Accordingly, independent claim 1 meets the "significantly more" requirement as set forth in
the 2019 REG.”
The Examiner respectfully finds the Applicant’s foregoing argument unpersuasive. Firstly note “Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.” 
And, secondly note that under step 2B evaluation is that of whether additional elements when considered singularly and in combination, not abstract recitation, can be considered as significantly more. The Applicant has failed to delineate claim recitation into abstract recitation and additional elements. It is squarely apparent that based on what is abstract recitation or concept as present in the claim, such as user data/interaction/behavior in association with plurality transaction types e.g. EST and rental based assignment of either “1” or “true” or “yes” not well-understood, routine, and conventional. Again, supplying user data to a model is abstract concept as present in the claim. Further, the Examiner has also provided evidence that use of one or more models trained based on user data to predict future outcomes is well-understood, routine, or conventional. Therefore, the Examiner finds the Applicant’s argument unpersuasive.
Regarding “Rejections Under 35 U.S.C. 102 and 103” the Applicant particularly argues as follows:
“Applicant respectfully disagrees with the above assertion. This is, for example, because
the cited portions of Mehanian do not disclose or suggest a binary parameter having:
• a first value assigned to a first user who had completed an EST transaction
corresponding to particular primary content; and
• a second value assigned to a second user who had not completed an EST transaction
corresponding to the particular primary content, but had completed a rental transaction
corresponding to the particular primary content.
Mehanian discloses a set of parameters for a model trained by clickstreams where the
user made a purchase, and a separate set of parameters for a model trained by clickstreams where
the user did not make a purchase. (See the cited col. 13, lines 36-41.) The clickstream paths are
divided by a binary purchase variable indicating whether or not the user made a purchase. (See
the cited col. 16, lines 6-18).
As such, Mehanian discloses a binary purchase variable that indicates purchase/no
purchase.”
	Firstly, the claim must be given their broadest reasonable interpretation in light of the as-filed specification. Secondly, it appears that the Applicant has completely ignored van Zwol’s teachings and focused solely on teachings of Mehanian, however note “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).” Thirdly, the rejection of particularly argued claim limitation relies on combination of van Zwol in view of Mehanian and it is as follows:

“(d) Van discloses identifying [...] an electronic sell-through (EST) [...] the EST subset having an EST affinity for digital home-entertainment content, wherein the EST affinity is above an EST affinity threshold level (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc."; [0046] note "the rankings 600 may be determined based on the likelihood of users to view a promoted media item, like "The New Show." The probabilities may be determined by the presentation engine 340 of FIG. 3 based on information about the users and information about the promoted media item. For example, an initial likelihood may be determined based on the descriptors ("cars" and "action") associated with the promoted media item ("The New Show"). This may provide the media system server 110 with an initial rough prediction. The users may be separated 
	(d*) Van suggests using plurality of models, see [0034]; [0049]-[0054], however in view of compact prosecution the Examiner has relied on Mehanian to particularly teach a second model that is to identify subset of user conducting a transaction, i.e. Van expressly does not teach identifying, via a second machine learning model, [... transaction type] subset from among the subset of users, [...].
	Mehanian teaches further comprising: identifying, via a second machine learning model, [... transaction type] subset from among the subset of users, [...] (see Figs. 5-6 and 10-12, and their associated disclosure; col 14 line 61 - col 15 line 26; col 16 line 6-43; col 17 lines 17-40; col 20 lines 1-18).  
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invent to modify one or more of models in Van in view of Mehanian's teachings pertaining to training a particular type of second model, namely purchase model. Motivation to modify would be to utilize predict what type of offer such as 
	(d1) Van  discloses [...] EST [...] type transaction (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc.").
	(d1*) Van suggests using plurality of models and plurality of transaction types, see [0015]; [0034]; [0049]-[0054], however Van expressly does not teach wherein, for the second machine learning model, a first user who had completed an [... particular type of] transaction corresponding to particular primary content is assigned a first value of a binary parameter, and a second user who had not completed an EST transaction corresponding to the particular primary content is assigned a second value of the binary parameter different from the first value.
	Mehanian teaches wherein, for the second machine learning model, a first user who had completed an [... particular type of] transaction corresponding to particular primary content is assigned a first value of a binary parameter, and a second user who had not completed an EST transaction corresponding to the particular primary content is assigned a second value of the binary parameter different from the first value, and (see col 13 lines 36-41; see col 16 lines 6-18)
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Van in view of Mehanian's teachings by combining the foregoing suggestions of Van (multiple machine learning models, different types of transaction, and subsets Motivation to modify would be to utilize such user response (to purchase and/or non-purchase behavior data set) and encode them in models as user feedback to continuously update or refine the one or more models such that offer(s) having the highest probability of user acceptance or action can be presented to one or more users, see at least Mehanian col 13 lines 19-53 and/or col 21 lines 1-5, which could be of any consumption type transaction such as rental, purchase, download, etc., see at least Van [0015] and [0051].
	(d2) Van discloses [...] rental [...] type transaction (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc.").
	(d2*) Van suggests using plurality of models and plurality of transaction types, see [0015]; [0034]; [0049]-[0054], however Van expressly does not teach wherein the second user being assigned the second value had completed a [... particular type of] transaction corresponding to the particular primary content.
	Mehanian teaches wherein the second user being assigned the second value had completed a [... particular type of] transaction corresponding to the particular primary content (see col 13 lines 36-41; see col 16 lines 6-18).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Van in view of Mehanian's teachings by combining the foregoing suggestions of Van (multiple machine learning models, different types of transaction, and subsets Motivation to modify would be to utilize such user response (to purchase and/or non-purchase behavior data set) and encode them in models as user feedback to continuously update or refine the one or more models such that offer(s) having the highest probability of user acceptance or action can be presented to one or more users, see at least Mehanian col 13 lines 19-53 and/or col 21 lines 1-5, which could be of any consumption type transaction such as rental, purchase, download, etc., see at least Van [0015] and [0051].”
	Thus, the combination (emphasis added) of van Zwol and Mehanian teaches to a PHOSITA that transaction types such as download/EST and rental (as taught by van Zwol see [0015] note “Additionally, other applications of the concepts and principles described herein are possible, such that the following examples should not be taken as limiting. For example, while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc.”) could be encoded with such values (for example user data/interaction/behavior in association with plurality transaction types e.g. EST and rental already taught by van Zwol based assignment of either “1” or “true” or “yes” or “purchased” or “0” or “false” or “no” or “not purchased” for instance if the user rented then the user would get a value of “1” in association with rental but “0” in association with EST using teachings of Mehanian when applied to transaction(s) - see Mehanian col 13 lines 36-41; see col 16 lines 6-18, wherein once again plurality of types of transactions are contemplated by van Zowl) such that an offer (EST or rental) that has the highest likelihood of user acceptance can be targeted, .
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688